Citation Nr: 0301744	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958, 
and from July 1958 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied an 
application to reopen the claim of service connection for 
residuals of frostbite of the feet, and further denied an 
original claim of service connection for defective hearing.

When first before the Board in February 2001, the Board 
granted the veteran's application to reopen his claim of 
entitlement to service connection for residuals of frostbite 
of the feet.  The claims were then remanded for further 
development, to include VA ear examination with audiometry 
testing to assess hearing loss, and for a medical opinion as 
to whether the current hearing disability was attributable to 
the claimed noise exposure in military service.

By rating decision of October 2002, the RO granted service 
connection for residuals of frostbite to the feet, thereby 
rendering that issue moot.  Service connection was also 
granted for tinnitus.  Neither issue is before the Board at 
this time.


REMAND

Pursuant to the Board's February 2001 remand instructions, 
the veteran underwent VA audiometry examination in August 
2002.  As regards the requested medical opinion regarding the 
veteran's hearing loss, the examiner noted the following:

Comment: An opinion cannot be made at this time as 
to whether or not this patient's hearing loss has 
come from his noise exposure while in the Military 
due to the mixed component of his hearing loss.  
After he has been seen and treated by an ear, nose, 
and throat doctor and a conductive component is 
remediated, an opinion can then be made.

Review of the record shows that the veteran has not been 
afforded the recommended ENT examination, and the medical 
opinion required by the Board's remand has not yet been 
provided.  These actions must now be completed by the RO.  
The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with the Board's prior remand instructions, 
the case is REMANDED to the RO for the following:

1.  The RO should ensure that the actions 
specified in the August 2002 VA 
examiner's Comment, required for 
compliance with the Board's February 2001 
Remand, are completed.

2.  The RO should schedule the veteran 
for VA ENT examination.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the opinion.  
After review of the folder, the examiner 
should take a thorough history from the 
veteran, with special attention to his 
levels of noise exposure before, during, 
and after service.

3.  The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that the current hearing 
disability is causally related to the 
veteran's active service or any incident 
therein, as distinguished from any post-
service injury, noise exposure, the aging 
process or other cause.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.  

4.  The RO should then review the claims 
folder to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical examination reports to 
ensure they are responsive to and in 
complete compliance with the Board's 
remands.  If they are not, remedial 
action should be taken.  See Stegall, 
supra.  

5.  The veteran should be invited to 
submit any additional evidence he may 
have which would tend to link the 
development of a hearing disorder to 
military service.  

6.  The RO must ensure that all 
development of the evidence and 
notification action required by the 
Veterans Claims Assistance Act of 2000 
are complete.  Thereafter, consideration 
should again be given to the issue of 
service connection for hearing loss.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided an appropriate 
Supplemental Statement of the Case and opportunity to 
respond.  Thereafter, the case should be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




